Citation Nr: 1218508	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-37 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to restoration of a 10 percent disability rating for left ulnar nerve neuropathy, from June 21, 2007.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1976 until his retirement in August 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

A review of the record shows that the Veteran submitted a timely substantive appeal with the issues of entitlement to service connection for lumbar spine, cervical spine, right arm, and left arm disabilities.  However, a review of the record shows that in an October 2011 rating decision, the Veteran was granted entitlement to service connection for these disabilities and there is no evidence of record indicating that the Veteran has disagreed with the disability ratings assigned.  This is considered to be a full grant of the benefits sought on appeal.  Therefore, the Board has limited its consideration accordingly.

The Board notes that new medical evidence was received by the Board in April 2012.  However, this medical evidence is not relevant to the issue on appeal and therefore a remand for consideration of this evidence by the Agency of Original Jurisdiction (AOJ) is not in order.  


FINDINGS OF FACT

1.  For the period prior to August 7, 2006, the Veteran was in receipt of a combined 30 percent disability rating, which included a 10 percent disability rating for left ulnar nerve neuropathy.  

2.  For the period from August 7, 2006, to June 20, 2007, the Veteran was in receipt of a combined 40 percent disability, which included a 10 percent disability rating for left ulnar nerve neuropathy.

3.  In a July 2007 rating decision, the Veteran's 10 percent disability rating for left ulnar nerve neuropathy was reduced to a noncompensable (0 percent) disability rating effective June 21, 2007; which in effect, reduced the Veteran's combined disability rating back to 30 percent.  

4.  All due process requirements for a rating reduction were not met prior to the July 2007 reduction.    


CONCLUSION OF LAW

The reduction of a 10 percent disability rating for left ulnar nerve neuropathy effective June 21, 2007, was not proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or a discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e). 

When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Analysis

A review of the record shows that in a March 2006 rating decision, the Veteran was granted entitlement to service connection for left ulnar nerve neuropathy and assigned a 10 percent disability rating effective April 14, 2005.  At that time, the Veteran was in receipt of a combined 30 percent disability rating.  

In a July 2007 rating decision, the Veteran was granted entitlement to service connection for posttraumatic headaches and assigned a 10 percent disability rating effective August 7, 2006.  The Veteran was in receipt of a combined 40 percent disability rating from August 7, 2006.  In the same July 2007 rating decision, the Veteran's disability rating for left ulnar nerve neuropathy was reduced from 10 percent to a noncompensable disability rating effective June 21, 2007.  This, in effect, reduced the Veteran's combined disability rating back to 30 percent, also effective June 21, 2007.  

Although combined disability rating adjustments took place within the confines of a single rating decision, there was in fact an increase in the combined disability rating from 30 percent to 40 percent for the period from August 7, 2006, to June 21, 2007.  This increase in the combined disability rating for that period was obviously accompanied by an increase in monetary benefits.  Therefore, the effective date of the reduction in the Veteran's left ulnar nerve neuropathy disability rating did in fact result in a reduction of the compensation benefits being paid to the Veteran.  Therefore, the applicable due process requirements discussed above must be met. 

A review of the record shows that the Veteran was never sent a proposal to reduce as required by 38 C.F.R. § 3.105(e) prior to the rating reduction in the July 2007 rating decision.  Therefore, the reduction is void ab initio.  Greyzck, 12 Vet. App. at 292.  

Accordingly, the Board finds that a restoration of a 10 percent disability rating for left ulnar nerve neuropathy from June 21, 2007, is warranted.     


ORDER

Entitlement to a restoration of a 10 percent disability rating for left ulnar nerve neuropathy from June 21, 2007, is granted, subject to the criteria applicable to the payment of monetary benefits.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


